Citation Nr: 1535884	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-37 943	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pain disorder, including as due to a rib contusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and her representative testified before the undersigned Acting Veterans Law Judge in June 2012.  A transcript of the hearing is of record.   

In August 2012, the Board remanded the claim, directing the RO to provide the Veteran with a medical examination.  The Board has since received the results of the Veteran's medical examination. 

In January 2013, the RO granted the Veteran's claim for entitlement to service connection for residuals of a rib contusion with peripheral neuropathy of the intercostal nerve with an evaluation of 0%, effective July 2008.  As this action represents a full grant of benefits, these issues are no longer before the Board.    


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated pain disorder was caused by an in-service injury in connection with the Veteran's duties. 


       			CONCLUSION OF LAW

The criteria for the establishment of service connection for a pain disorder, including as due to a rib contusion are met.



 		REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease (such as hearing loss) in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, a chronic disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Lastly, in determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence is at least in equipoise in support of the claim. 38 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

Merits of the Claim for Pain Disorder Due to Rib Contusion   

The Veteran contends that he is entitled to service connection for a pain disorder, due to rib contusion.  For the foregoing reasons, the Board finds that service connection is warranted. 

To reiterate, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Pain, moreover, can be service connected when it is considered in connection with a diagnosed, underlying malady or condition.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

In this situation, the Veteran fell out of the top bunk of his bed and onto a chair in September 1966 during his time in service.  He suffered a small abrasion on his abdomen and experienced pain in his right rib cage.  In October 1966, he again sought treatment for pain in his right rib cage due to the fall.  Accordingly, the Board finds that the Veteran suffered an in-service injury.  

The evidence reveals that the Veteran repeatedly sought treatment for the pain he experienced in his rib cage after his military service.  In April 1995, for example, he informed his doctor he was experiencing recurrent pain in his right side which was affecting his work.  His medical notes document that in February 2007, the Veteran was experiencing terrible pain in his right side which was, again, affecting his work.  

Moreover, he informed his psychologist in January 2008, October 2008, January 2009, June 2009, and July 2009,  that he was experiencing pain in his rib cage which was preventing him from working. 

In January 2009, the Veteran's private physician opined that the pain the Veteran was experiencing related to the rib injury he suffered while in the military, and that the Veteran had experienced such pain and residual symptoms for his entire adult life.  
 
In October 2012, the Veteran underwent a VA examination; the examiner reviewed the Veteran's medical history, including his service treatment records, and spoke with the Veteran about his conditions.  The examiner concluded that the Veteran suffered from a pain disorder related to his underlying rib contusion.  Thus, the Board finds that the Veteran suffers from a current disability.  See  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001) 

Furthermore, the examiner concluded that it was at least as likely as not that the Veteran's pain disorder was a result of an incident in service.  As the examiner put forth a reasoned explanation based on all the evidence available, the Board finds the examiner's examination, review of the records, and conclusions credible and highly probative.  Thus, the Board finds that the evidence concerning a causal relationship between the Veteran's in-service injury and current disability is at least in equipoise.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a pain disorder due to a rib contusion is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 


ORDER

Service connection for pain disorder is granted.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


